01/06/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0057



                                 No. DA 21-0057

IN THE MATTER OF

D.A.T.,

      A Youth.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including February 14, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           January 6 2022